UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7834



WILFREDO GONZALEZ LORA,

                                               Plaintiff - Appellant,

             versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,
General Director from the Arlington Virginia
Division,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-756-2)


Submitted:    March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Wilfredo Gonzalez Lora appeals the district court’s orders (1)

dismissing his claims under the Privacy Act, 5 U.S.C. § 552a

(2000), for failure to state a claim, see 28 U.S.C. § 1915A(b)(1)

(2000), and (2) denying his motion filed under Fed. R. Civ. P.

59(e).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Lora v. INS, No. CA-02-756-2 (E.D. Va. Oct. 8, 2002; Nov. 1, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2